Citation Nr: 9932855	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  98-15 808A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for a left knee injury 
status post meniscectomy with traumatic arthritis, currently 
evaluated as 20 percent disabling.  

2.  Entitlement to an effective date, prior to May 2, 1997, 
for the grant of an increased evaluation of 20 percent for a 
left knee injury status post meniscectomy with traumatic 
arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1961 to 
June 1965.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Los Angeles, California Department of 
Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the veteran testified at the hearing to 
having peripheral neuropathy which he surmised was due to the 
condition in his knees, including his left knee.  Transcript, 
p. 5 (January 25, 1999).  It is unclear whether the veteran 
was indicating that this condition was secondary to his 
service-connected left knee disability.  Nonetheless, it has 
been held that a claim, whether "formal" or "informal," 
must be "in writing" in order to be considered a "claim" 
or "application" for benefits.  Rodriguez v. West, No. 98-
7087 (Fed. Cir. Aug. 25, 1999) (holding that the various 
provisions of section 3.155(a) dealing with informal claims 
do not deal with or authorize oral informal claims); see 
Brannon v. West, 12 Vet. App. 32 (1998); 38 C.F.R. § 3.1(p).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The probative medical evidence shows that the veteran's 
left knee disability is not manifested by recurrent 
subluxation or instability, nonunion or malunion of the tibia 
and fibula, ankylosis, or compensable limitation of motion, 
including additional functional loss due to pain or other 
pathology.  

3.  A March 1997 private examination indicated that extension 
was limited to a noncompensable five degrees, and the record 
shows that the veteran has arthritis of the left knee.  

4.  In April 1980 the Board denied entitlement to an 
evaluation in excess of 10 percent for a left knee 
disability.  

5.  The veteran submitted a claim establishing his intent to 
seek an increased rating for his left knee disability on May 
2, 1997.  

6.  The record shows it is factually ascertainable that the 
veteran's left knee disability had increased in severity 
within 1 year prior to the date of the May 2, 1997 claim.  


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation of 30 percent 
for a left knee injury status post meniscectomy with 
traumatic arthritis have been met.  38 U.S.C.A. 1155, 5107 
(West 1991);  38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010-5258 and 5261 (1999).  

2.  The criteria for an effective date for the grant of an 
increased rating of 20 percent for a left knee injury status 
post meniscectomy with traumatic arthritis retroactive to 
March 24, 1997, have been met.  38 U.S.C.A. §§ 5107, 5110 
(West 1991);  38 C.F.R. §§ 3.151, 3.400(o)(2) 4.1, 4.2, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5010-5258 and 5261 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

On VA examination in June 1977, the veteran reported, in 
pertinent part, that his left knee would give out.  A history 
of a knee injury in 1964 was noted.  A previous history of 
surgery on the left knee was also noted.  Examination 
revealed a normal gait, and the veteran was able to squat all 
the way down.  There was no pain to palpation over the knees, 
and they were found to be stable.  There was marked 
crepitation in the left knee.  Range of motion was within 
normal limits in the lower extremities.  Strength was good to 
normal.  The diagnosis, in pertinent part, was status post 
medial meniscectomy of the left and right knees.  

The record shows that the RO granted service connection for a 
left knee disability in August 1977, assigning a 10 percent 
rating effective January 27, 1977.  

In November 1977 the veteran underwent an arthroscopy for a 
torn lateral meniscus and a torn medial meniscus of the left 
knee.  It was noted that there was a tear of the lateral 
meniscus and the medial meniscus.  It was noted that the 
anterior cruciate was gone and that the entire knee would 
sublux anterolaterally on external rotation and forward 
stress.  A medial meniscectomy and pes anserine transfer were 
performed.  

In March 1978 the RO assigned a temporary 100 percent rating 
for the period of the veteran's hospitalization for his left 
knee disability.  Following his hospitalization, the left 
knee disability rating was lowered to 10 percent, effective 
January 1, 1978.  

In April 1978 the veteran underwent a VA examination with 
complaints of weakness in the left knee.  On examination, the 
gait exhibited a limp which was attributed to weakness.  
Squatting was limited to 70 degrees of normal and was stopped 
due to left knee tightness.  Reflexes were absent at both 
knees and ankles.  

Sensation was decreased over the left knee laterally.  Both 
knees were found to be stable; however, the left knee drawer 
test was positive, and the distal segment of the left knee 
moved forward by 1/2-inch.  Crepitation was marked in both 
knees.  Range of motion in all lower extremity joints was 
within normal limits.  Left knee flexor and extensor strength 
was found to be good.  

X-rays of the left knee revealed mild demineralization, 
patellar spurring, and roughening of the tibial spines 
consistent with  the previous operative procedure.  The 
diagnoses, in pertinent part, were status post medial 
meniscectomy and pes anserine transfer of the left knee; 
sensory neuropathy in the left lower extremity; and laxity of 
the anterior cruciate ligament of the left knee.  

In February 1979 Dr. P.P.P., who had performed the November 
1977 left knee surgery on the veteran, stated that the 
veteran had reported to him that his left knee had not been 
giving out, but that because this was due to his sedentary 
activities.  He reported that the left knee locked once after 
pushing up his knee from the squatting position on a couch.  

Examination of the knee was found to be basically the same as 
it had been in the past, including the previous VA 
examination, with the exception that the previous VA examiner 
had failed to mention that the veteran had two scars on his 
left leg.  Nonetheless, Dr. P.P.P. found that this omission 
was immaterial as to physical disability.  

In May 1979 a personal hearing at the RO was conducted.  The 
veteran testified at the hearing that he totally disagreed 
with the rating his left knee disability had been given.  He 
also expressed disagreement with the VA physician who 
examined him.  Transcript, p. 2.  In particular, he contended 
that the RO had not considered the significance of his 
ligament damage in assessing the level of his disability.  
Tr., pp. 4, 5, and 6.  He testified that his left knee was 
much weaker following the pes anserine transfer due to his 
"ligament problem."  Tr., p. 7.  He contended that the 
surgical report was a more accurate indicator of the level of 
his disability.  Tr., p. 7.  

The veteran testified that his left knee was weak and that it 
would lock up on him with pain for several days following.  
Tr., p. 10.  He also reported a pulling and tugging sensation 
following his surgery.  Id.  He reported that he walked with 
a limp.  Id.  He also testified that his left knee was not 
painful to the point to justify the taking of pain killing 
medication.  Tr., p. 12.  

In August 1979 another VA examination was conducted.  The 
most recent complaint was frequent locking in the left knee 
with moderate to severe pain during and after the knee had 
released.  Examination of the left knee revealed no effusion 
and mild tenderness to palpation.  Range of motion was 
described as full.  McMurray's and grind tests were negative, 
and an x-ray revealed mild degenerative changes of the left 
knee.  It was noted that there was no locking on examination.  
The diagnosis was mild degenerative changes in the left knee.  

In April 1980 the Board denied entitlement to a rating in 
excess of 10 percent for the veteran's left knee disability.  

An x-ray report of the left knee in March 24, 1997 was 
interpreted as reflecting moderate osteoarthritic changes 
affecting both the medial and lateral compartments of the 
left knee joint, and a calcified bone infarct with the distal 
left femur.  

On March 24, 1997 the veteran was seen by Dr. R.M.O. with a 
recent history of left knee discomfort with his knee buckling 
and locking up the previous Saturday.  Some swelling and 
aching discomfort was also reported.  It was noted that the 
veteran had a history of four surgeries on the left knee, 
including a pes transfer in 1977 and a "scope" in 1991.  

Examination revealed some mild diffuse bony prominences about 
the medial and lateral aspects of the joint.  There was 
slight effusion.  Range of motion revealed a slight five 
degree flexion contracture.  There was slight crepitation 
noted on range of motion.  There was no medial or lateral 
instability found; no anterior posterior drawer; a negative 
Lachman test; and a negative McMurray's test.  

An x-ray of the left knee was interpreted as showing 
degenerative changes, multiple osteophytes, and narrowing of 
both the medial and lateral compartments.  Weight-bearing 
views of both knees showed significant medial compartment 
degenerative change on the right.  There was significant 
degenerative change with narrowing of both medial and lateral 
compartments of the left knee.  The diagnosis was 
degenerative arthritis of the left knee.  

It was concluded that the veteran's symptoms appeared to be 
resolving.  Conservative management was continued and the 
veteran was advised to come in for a recheck should his 
symptoms increase.  

In May 1997 the veteran submitted a statement indicating that 
his left knee had deteriorated since his last VA examination.  

In January 1998 a VA examination of the joints was conducted.  
The veteran reported his history of knee problems and 
currently reported that his knee ached all the time.  
Twisting and bending were reported as aggravating this 
condition, but relieved by Ibuprofen.  Weakness with the knee 
giving out and locking up was also reported.  His reported 
occupation was a desk job.  

On examination, scars were noted on the medial aspect of the 
left knee.  These scars were found to be non-tender and non-
adherent.  No deformity or swelling was found.  There was 
slight atrophy of the left quadriceps.  No anteroposterior or 
mediolateral instability was found.  The veteran walked with 
one cane.  Range of motion was from 0 to 120 degrees, both 
passively and actively.  No tenderness was noted.  The 
diagnosis was status post left knee operation with functional 
limitations as noted.  

A second VA joints examination was conducted in March 1998.  
The veteran currently reported pain that came and went with 
swelling and a giving out sensation.  He reported aching with 
cool and damp weather and using a cane with the right hand.  
He reported using Ibuprofen daily.  



Examination revealed scars over the left knee.  The right 
thigh measured 22.25 inches and the left thigh was 20.5 
inches.  Gait was found to be normal and the veteran was able 
to squat half normal.  Range of motion in both knees was 
described as 120 degrees with crepitation in both knees.  
There was no definite ligament laxity.  

The x-ray report indicated severe degenerative arthrosis of 
the knee joint more on the left side with bony sclerosis of 
the tibial plateau, and joint narrowing and an old fracture 
of the distal metaphysis of the femur on the left side.  
There was also a bone spur noted at the base of the patella 
bilaterally.  The VA examiner concluded that there was tri-
compartmental osteoarthritis of both knees, disabling in 
nature.  

In June 1998 the RO granted a 20 percent evaluation for the 
left knee disability, effective May 2, 1997.  The veteran 
contended that any increased rating should be retroactive 
back to the date surgery was performed on his left knee which 
was in November 1977.

In January 1999 a personal hearing before a Hearing Officer 
was conducted.  The veteran testified, in pertinent part, to 
having arthritis in the left knee.  He also reported being 
told by the VA examiner that the only thing maintaining the 
stability of his knee was an extensive amount of arthritis, 
and that he was a prime candidate for total knee replacement.  
Transcript, p.2.  He testified that his knee periodically 
locked up "every few months," and that it would buckle 
periodically with shooting pain.  This would cause him to 
stagger and catch his balance.  Tr., pp. 3-4.  He testified 
to using a cane most of the time when not at home.  He also 
stated that he did not use the cane when traveling a very 
short distance.  Tr., p. 4.  

The veteran testified that he was currently performing 
administrative, desk-type work.  He reported being up and 
down a reasonable amount in his work, and that he was usually 
up and moving every half-hour with various distances, but 
none that were substantial.  Tr., p. 5.  




The veteran testified to occasional, but not substantial 
swelling in his left knee.  He stated that the use of 
substantial amounts of Ibuprofen helped to keep the swelling 
down.  Tr., p. 5.  He stated that he could walk half a mile 
"or so" before pain or instability would cause him to stop.  
He elaborated that he no longer attempted to walk long too 
far at one time because there was very little cartilage left 
in his knee joints.  Id.  

The veteran reported periodically trying to get out on the 
golf course, but that he had not attempted to in several 
years.  He reported only using a cart when he did attempt to.  
He testified that the only other sport he could do was 
possibly swimming.  Tr., p. 6.  

Regarding stability, the veteran testified that he could not 
remember when he last experienced subluxation of the knee; 
however, he also testified that there had been times where he 
had what he considered to be an "unable knee," and that he 
avoided any kind of exercise or activity that would cause 
additional pain and suffering during such times.  Tr., p. 7.  

Regarding his claim for an earlier effective date for his 
increased rating, the veteran testified that he was entitled 
to a retroactive rating because a physician had indicated 
during his November 1977 surgery that his anterior cruciate 
ligament (ACL) was gone.  Tr., pp. 7-8.  He opined that the 
RO had continually failed to acknowledge that an ACL that is 
no longer there is no better than a slight injury.  He voiced 
his belief that he had not been diagnosed correctly on VA 
examinations both prior to and following his November 1977 
surgery.  Tr., pp. 8-9.  

Increased Rating for a Left Knee Disability with Arthritis

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  


The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (1999); Francisco v. Brown, 7 Vet. App. 55 (1994).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a veteran may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the veteran for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994);  Fanning v. Brown, 4 Vet. 
App. 225 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45.

Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II 
(1999).  

Traumatic arthritis, confirmed by X-ray, is rated as 
degenerative arthritis under Diagnostic Code 5010.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (1999).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
involved under 38 C.F.R. § 4.71a.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1999).  

When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation is 
warranted with X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations.  A 10 percent 
evaluation is warranted with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  The 
20 percent and 10 percent ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation 
of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010 
(1999).  

Cartilage, semilunar, dislocated, with frequent episodes of 
"locking," pain, and effusion into the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258 
(1999).  

The Rating Schedule provides a compensable rating for 
limitation of extension of the leg when extension is limited 
to 10 degrees (10 percent), 15 degrees (20 percent), 20 
degrees (30 percent), 30 degrees (40 percent) or 45 degrees 
(50 percent).  A noncompensable evaluation is assigned for 
extension limited to 5 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (1999).

The Rating Schedule provides a compensable rating for 
limitation of flexion of the leg when flexion is limited to 
45 degrees (10 percent), 30 degrees (20 percent), or 15 
degrees (30 percent).  See 38 C.F.R. § 4.71a, Diagnostic Code 
5260 (1999).  

The Rating Schedule provides a compensable rating for 
impairment of the knee when there is evidence of slight (10 
percent), moderate (20 percent), or severe (30 percent) 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (1999).  

A veteran who has service-connected arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257.  VAOPGCPREC 23-97.  

However, when a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or Diagnostic Code 5261 
in order to obtain a separate rating for arthritis.  If the 
veteran does not at least meet the criteria for a zero 
percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned.  
VAOPGCPREC 23-97.  Precedent opinions of the General Counsel 
are binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).

Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. § 
5107(a) (West 1991).  

The Board notes that the veteran referred to having private 
treatment, including surgery on his left knee in 1991 in his 
May 1997 increased rating claim.  The RO has not obtained 
those private medical records.  The Board finds this to be 
harmless error in terms of this issue because the records are 
from 1991 and would not be pertinent to the veteran's current 
level of left knee disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco, supra; 38 
U.S.C.A. § 7261(b) (West 1991).  




The veteran's left knee disability is currently rated as 20 
percent disabling based on Diagnostic Codes (DC) 5010-5258; 
however, the record indicates that the RO has assigned the 20 
percent rating based entirely on DC 5258.  DC 5258 
contemplates cartilage, semilunar, dislocated, with frequent 
episodes of "locking," pain, and effusion into the joint.  
38 C.F.R. § 4.71a, Diagnostic Code 5258 (1999).  A 20 percent 
rating is the maximum rating under DC 5258; therefore, a 
higher rating is not possible under this code.  

The veteran's left knee disability is not entitled to a 
increased rating based on recurrent subluxation or lateral 
instability under DC 5257.  While he has reported some giving 
out sensation on examination and testified at the hearing as 
to occasional buckling, objective examination by Dr. R.M.O. 
in March 1997 found no evidence of instability with negative 
Lachman and McMurray's tests.  Both the January and March 
1998 VA examinations also found no evidence of instability on 
examination.  This constitutes probative evidence that an 
increased rating based on DC 5257 is not warranted.  38 
C.F.R. § 4.71a, Diagnostic Code 5257 (1999).  

The probative medical evidence shows no evidence of 
compensable or even noncompensable limitation of flexion in 
the left knee.  In order to get the minimum, noncompensable 
rating, flexion must be shown to be limited to 60 degrees.  
Both VA examinations found the veteran to have 120 degrees 
flexion in both knees.  This constitutes persuasive evidence 
that the veteran's left knee disability is not entitled to a 
compensable or noncompensable evaluation under DC 5261 for 
limitation of flexion.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (1999).  

The Board also finds that the left knee disability does not 
warrant a higher rating under DC 5260 for limitation of 
extension.  The next higher rating under DC 5260 (30 percent) 
requires that extension be limited to 20 degrees.  There is 
no medical documentation of extension being limited to this 
extent.  VA examination in January 1998 noted that extension 
was 0 degrees.  

The March 1998 VA examination did not specifically document 
limitation of extension, and Dr. R.M.O. only documented that 
the veteran had five degrees flexion contracture, which 
warrants only a noncompensable rating.  This constitutes 
persuasive evidence that an increased rating is not warranted 
for limitation of extension of the left knee.  38 C.F.R. § 
4.71a, Diagnostic Code 5260 (1999).  

However, as was stated above, the record has shown recent 
evidence of some limitation of extension.  Dr. R.M.O. noted 
in March 1997 that the veteran's left knee showed five 
degrees flexion contracture.  This raises a reasonable doubt 
as to the degree of limitation of extension.  Such doubt must 
be resolved in favor of the veteran.  Therefore, the Board 
concludes that the left knee disability meets the 
requirements for a noncompensable rating.  The next higher 
rating is not warranted as there is no recent medical 
documentation of the veteran's left knee being limited to 10 
degrees extension.  38 C.F.R. §§ 4.3 and 4.71a, Diagnostic 
Code 5260.  

The Board has considered the provisions regarding functional 
loss due to pain and concludes that an increased evaluation 
is not warranted pursuant to 38 C.F.R. §§ 4.40, 4.45, and the 
holding in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Examinations of the veteran's left knee have not documented 
pain on motion.  The January 1998 VA examiner specifically 
noted that there was no tenderness in the veteran's knee.  
While the March 1998 VA examiner noted crepitation on motion, 
the veteran has also reported and testified to being able to 
walk up to a half-mile.  In addition, Dr. R.M.O. indicated 
that the crepitation was only slight.  In addition, while the 
record has shown evidence of atrophy of the left thigh, such 
atrophy was described as being slight by the January 1998 VA 
examiner.  

The veteran reported some swelling in his knee in March 1997.  
On VA examination in January 1998 he reported that his knee 
gave out, locked up, and swelled off and on.  He reported 
using a cane for safety.  On VA examination in March 1998 he 
reported that pain comes and goes with swelling and a giving 
out sensation.  During the January 1999 hearing, the veteran 
testified to having periodic locking and buckling (with 
shooting pain), and occasional swelling controlled with 
ibuprofen.  


However, objective examination in March 1997 revealed only 
slight effusion.  VA examination in January 1998 noted no 
deformity, no swelling, slight atrophy, and no tenderness on 
examination.  All three examiners found no evidence of 
instability.  While the veteran has been noted as walking 
with a cane, his gait was described by the March 1998 VA 
examiner as being normal.  The veteran has also reported and 
testified to being able to walk up to a half-mile.  Thus, the 
Board finds that the evidentiary basis does not demonstrate 
additional disability of the left knee under the criteria of 
38 C.F.R. §§ 4.40, 4.45 or 4.59.  

As was stated above, the veteran's has been found to have 
noncompensable limitation of extension in the left knee.  He 
has also been diagnosed as having arthritis of the left knee 
which the RO concluded was part and parcel of the service-
connected left knee disability.  DC 5003 provides for a 10 
percent rating when limitation of motion is found to be 
noncompensable under the appropriate diagnostic codes.  In 
light of the above, the Board concludes that a separate 
rating of 10 percent under DC 5003 is warranted.  38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010, and 5261; see also 
VAOPCGPREC 23-97.  

The Board notes that there is no evidence in the record of 
the veteran having ankylosis of the left knee, nonunion or 
malunion of the tibia and fibula, or genu recurvatum as part 
and parcel of his service-connected disability.  X-ray and 
other laboratory studies have never been interpreted as 
revealing such impairments, and service connection has not 
otherwise been granted in this regard.  Therefore, DC's 5256, 
5262, and 5263 are not for application in this decision.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, and 5263.  

The Court has held that a separate, additional rating may be 
assigned if the veteran's disability is manifested by a scar 
that is poorly nourished with repeated ulceration, a scar 
that is tender and painful on objective demonstration, or a 
scar that is otherwise causative of limitation of function.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (1998); 
Esteban v. Brown, 6 Vet. App. 259 (1998).

While scars have been noted on the left knee, it has not been 
documented that these scars are manifested by poor 
nourishment with repeated ulceration, tenderness, or 
otherwise causative of limitation of function.  The January 
1999 VA examiner specifically concluded that the veteran's 
scars were not tender and not adherent.  As such, a separate 
compensable disability evaluation for the scars is not 
warranted.

The Board has also considered whether referral for an 
increased evaluation on an extra-schedular basis is 
warranted.  In exceptional cases where evaluations provided 
by the Rating Schedule are found to be inadequate, an extra-
schedular evaluation may be assigned which is commensurate 
with the veteran's average earning capacity impairment due to 
the service-connected disability.  38 C.F.R. § 3.321(b) 
(1999).  

In the case at hand, the veteran has not specifically alleged 
that his left knee disability results in marked interference 
with his ability to work.  He reported during the January 
1998 VA examination that he had a desk job.  There is no 
evidence or documentation of the left knee disability 
interfering with the veteran's occupation.  He testified 
during the January 1999 hearing that he had an 
administrative, desk-type job.  Tr., p. 4.  

The veteran testified that he was up and down a reasonable 
amount in his work and that he was up and moving usually 
every half-hour; however, he also testified that he did not 
have to travel substantial distances.  Tr., p. 5.  He also 
testified to being able to walk up to a half-mile.  Id.  He 
did not specifically testify that his left knee disability 
interfered with his employment.  Nor is there evidence in the 
record of marked interference with employment or evidence of 
frequent hospitalizations for his left knee disability.  
Thus, the Board concludes that referral for an extraschedular 
evaluation is not warranted in this instance.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no other 
provision upon which to assign a higher rating.  

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds that the evidence warrants a combined 30 
percent rating for a left knee disability with traumatic 
arthritis.  


Earlier Effective Date for an Increased Rating for a Left 
Knee Disability with Arthritis

Criteria

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a) 
(1999).

The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (1999).  "Date of receipt" 
generally means the date on which a claim, information or 
evidence was received by VA.  38 C.F.R. § 3.1(r) (1999).

The regulations also provide that a veteran may receive 
benefits by filing an informal claim, which is defined by 
"[a]ny communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant ... may be 
considered an informal claim." 38 C.F.R. § 3.155 (1999).  
Such an informal claim must identify the benefit sought; and, 
upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  Id.

The date of outpatient or hospital examination will be 
accepted as the date of receipt of a claim for increased 
benefits when such reports relate to examination or treatment 
of a disability for which service connection has previously 
been established.  38 C.F.R. § 3.157(b) (1999).

According to the applicable law and regulation, except as 
otherwise provided, the effective date of an award of 
compensation based on an original claim will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 
3.400 (1999).

In the case of claims for increased evaluations, the 
effective date is the date of receipt of claim or date 
entitlement arose, whichever is later, except as provided in 
paragraph two.  38 C.F.R. § 3.400(o)(1) (1999). 

Paragraph two provides that for disability compensation, the 
effective date is the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within 1 year from such 
date; otherwise, date of receipt of claim.  38 C.F.R. § 
3.400(o)(2) (1999).

Analysis

In the case of claims for increased evaluations, the 
effective date is the date of receipt of claim or date 
entitlement arose, whichever is later, except as provided in 
paragraph two of the regulation.  In cases where the increase 
in disability precedes the date of claim, section 3.400(o)(2) 
applies rather than paragraph one of that section.  Harper v. 
Brown, 10 Vet. App. 125, 126-27 (1997).  

The United States Court of Appeals for Veterans Claims 
(Court) found that 38 U.S.C. A. § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2) are applicable only where the increase precedes 
the claim provided also that the claim is received within one 
year after the increase.  Id.  In these cases, the Board must 
determine under the evidence of record the earliest date that 
the increased rating was ascertainable.  See Swanson v. West, 
12 Vet. App. 442 (1999); Hazan v. Gober, 10 Vet. App. 511, 
521-22 (1997).  

The record shows that entitlement to a rating in excess of 10 
percent was denied by the Board in April 1980.  The veteran 
raised a claim for an increased rating in May 1997 and the RO 
granted an increased rating of 20 percent in June 1998. 

The Board has considered all the evidence of record, and has 
determined that, in light of such evidence, the veteran is 
entitled to an earlier effective date based on the provisions 
of 38 C.F.R. § 3.400(o)(2).  

The Board notes that in May 1997 the RO received medical 
records from Dr. R.M.O.  These records are dated March 24, 
1997 and establish that an increase in disability had 
occurred within one year prior to the receipt of the May 2, 
1997 claim for increase.  These records document many of the 
veteran's left knee symptoms, including his degenerative 
changes in the left knee.  Therefore, the Board concludes 
that such evidence indicates that the veteran is entitled to 
an effective date of increase in the disability evaluation of 
his left knee retroactive to March 24, 1997, the date of Dr. 
R.M.O.'s examination reports.  38 C.F.R. § 3.400(o)(2).

The veteran contends that his increased rating should be 
applied retroactively to the date of his left knee operation 
in November 1977.  After considering all the evidence of the 
record, the Board concludes that an effective date prior to 
March 24, 1997 cannot be granted as the May 1997 claim was 
not received within one year from evidence that is earlier 
than March 24, 1997 establishing an increase in the left knee 
disability.  

The most recent indication of evidence prior to March 24, 
1997 is the 1991 treatment by Dr. R.T.M. referred to by the 
veteran.  The RO has not obtained these records, and the 
Board finds that its failure to do so was harmless error in 
light of the fact that such evidence could not help to 
establish entitlement to an earlier effective date for an 
increased rating under § 3.400(o)(2) since it occurred more 
than five years before the date of the May 1997 claim.  38 
U.S.C.A. § 7261(b) (West 1991).  



The only other evidence of record is that evidence preceding 
the April 1980 Board decision.  The Board has considered this 
evidence; however, because the May 1997 claim was not 
received within one year of such evidence, including the 
April 1980 Board decision, the Board concludes that it cannot 
serve to establish entitlement to an effective date prior to 
March 24, 1997 under 38 C.F.R. 3.400(o)(2).  

As was stated above, the veteran contends that an increased 
evaluation was factually ascertainable at the time of his 
November 1977 left knee surgery.  The Board notes that the 
November 1977 surgical report is prior to a final Board 
decision from April 1980 which denied entitlement to an 
increased rating for the veteran's left knee disability.  

All Board decisions are final on the date stamped on the face 
of the decision and are not subject to review except as 
provided in 38 U.S.C.A. §§ 1975 and 1984, and chapters 37 and 
72.  38 C.F.R. § 20.1100 (1999).  

In addition, a decision by the Board is subject to revision 
on the grounds of clear and unmistakable error.  If evidence 
establishes the error, the prior decision shall be reversed 
or revised.  38 U.S.C.A. § 7111(a); see 38 C.F.R. §§ 3.104, 
3.105, and 3.400(k).  

The Board is bound by the April 1980 Board decision and the 
evidence of record at the time the decision was rendered in 
the absence of clear and unmistakable error.  See Eddy v. 
Brown, 9 Vet. App. 52; 57 (1996); Bielby v. Brown, 7 Vet. 
App. 260, 269 (1994); Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).  

The record does not reflect that the veteran has specifically 
alleged that the April 1980 decision was clearly and 
unmistakably erroneous.  He has essentially re-asserted his 
disagreement with the various RO determinations and VA 
examinations diagnoses without alleging a specific error of 
law or fact.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993); 
Russell v. Principi, 3 Vet. App. 310, 313 (1992).  

The record contains competent evidence that an increased 
evaluation for the veteran's left knee disability was 
factually ascertainable on March 24, 1997, the date of Dr. 
R.M.O.'s examination of the veteran.  This date is within the 
one year period prior to the receipt of the May 2, 1997 
claim.  38 C.F.R. § 3.400(o)(2).  Based upon a review of the 
evidence of record, the Board finds that the criteria for an 
effective date prior to May 2, 1997, have been met.  However, 
the Board also finds that the criteria for an effective date 
prior to March 24, 1997 have not been met.  Id.  


ORDER

Entitlement to an increased evaluation of 30 percent for a 
left knee injury status post meniscectomy with traumatic 
arthritis is granted, subject to the governing criteria 
applicable to the payment of monetary benefits.  

An earlier effective date of March 24, 1997, for the grant of 
an increased evaluation for a left knee injury with status 
post meniscectomy with traumatic arthritis is granted, 
subject to the governing criteria applicable to the payment 
of monetary benefits.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

